       Case 3:17-md-02801-JD Document 1039 Filed 12/17/19 Page 1 of 8



 1   Jeffrey A. LeVee (State Bar No. 125863)
     jlevee@JonesDay.com
 2   Eric P. Enson (State Bar No. 204447)
     epenson@JonesDay.com
 3   Kelly M. Ozurovich (State Bar No. 307563)
     kozurovich@JonesDay.com
 4   JONES DAY
     555 South Flower Street
 5   Fiftieth Floor
     Los Angeles, CA 90071.2300
 6   Telephone: +1.213.489.3939
     Facsimile: +1.213.243.2539
 7
     John M. Majoras (Admitted Pro Hac Vice)
 8   jmmajoras@jonesday.com
     JONES DAY
 9   51 Louisiana Avenue, N.W.
     Washington, D.C. 20001-2113
10   Telephone: +1.202.879.3939
     Facsimile: +1.202.626.1700
11
     Attorneys for Defendants
12   HOLY STONE ENTERPRISE CO., LTD.,
     MILESTONE GLOBAL TECHNOLOGY, INC.,
13   VISHAY POLYTECH CO., LTD.
14   ADDITIONAL COUNSEL LISTED ON
     SIGNATURE PAGE
15

16                               UNITED STATES DISTRICT COURT

17                             NORTHERN DISTRICT OF CALIFORNIA

18
     IN RE CAPACITORS ANTITRUST                   Master File No. 17-md-02801-JD
19   LITIGATION
                                                  DEFENDANTS’ ADMINISTRATIVE
20   THIS DOCUMENT RELATES TO:                    MOTION TO RESET TRIAL DATE
21   Direct Purchaser Plaintiffs Action, 14-cv-
     03264-JD.
22

23

24

25

26

27

28
                                                                 Admin. Motion To Reset Trial Date
     NAI-1510509916                                               Master File No. 17-md-02801-JD
       Case 3:17-md-02801-JD Document 1039 Filed 12/17/19 Page 2 of 8



 1                     ADMINISTRATIVE MOTION TO RESET TRIAL DATE
 2           Pursuant to Civil Local Rules 7-11 and 40-1, Defendants1 hereby move the Court to reset
 3   the recently-set Direct Purchaser Plaintiff (“DPP”) trial date of March 2, 2020 to July 20 or 27,
 4   2020 in accordance with the Court’s previous Order continuing the trial date to June or July 2020
 5   (ECF No. 999) and the parties’ previous agreement to begin trial on July 20 or 27, 2020.
 6   Defendants sought a stipulation from DPPs to reset the trial date to July 20 or 27, 2020 – as the
 7   parties had previously agreed – but DPPs refused to stipulate, thereby necessitating the filing of
 8   this Administrative Motion. (Declaration of Eric P. Enson In Support of Defendants’
 9   Administrative Motion To Reset Trial Date (“Enson Decl.”) at ¶ 10, Ex 1.)
10           On November 8, 2019, the Court vacated the previously-set trial date of February 3, 2020
11   and ordered the parties “to meet and confer and propose at least two alternative trial dates in June
12   or July of 2020, with associated pretrial conference dates.” (ECF No. 999.) Since that time, the
13   parties have met and conferred several times regarding schedules, conflicts and potential trial
14   dates. (Enson Decl. at ¶ 3, Ex. 1.) Discussions of a potential trial date were complex and time
15   consuming because individual schedules of counsel and timelines in other cases had to be altered
16   in order to find a date in June or July 2020 that worked for all parties. (Id. at ¶ 4.)
17           From the outset of these discussions, DPPs insisted on a July 27, 2020 trial date because
18   of conflicts with a June 2020 trial. (Id. at ¶ 5.) Defendants were ultimately able to resolve July
19   conflicts in order to accommodate DPPs’ request and, on December 11, 2020, Defendants agreed
20   with DPPs to propose to the Court a July 27, 2020 trial date. (Id.) This morning, DPPs and
21   Defendants further agreed propose an alternative start date of July 20, 2020 as well in a Joint
22   Statement Regarding Trial Date (“Joint Statement”). (Id., Ex. 2.) While Defendants were waiting
23   for DPPs’ permission to file the Joint Statement, the Court issued an Order setting trial to begin
24   on March 2, 2020, with a corresponding pretrial conference date of February 13, 2020 and a
25           1
             This Administrative Motion is joined by: Holy Stone Enterprise Co., Ltd., Milestone
26   Global Technology, Inc., Vishay Polytech Co., Ltd., Nippon Chemi-Con Corporation; United
     Chemi-Con, Inc., Matsuo Electric Co., Ltd., AVX Corporation, Taitsu Corporation, Taitsu
27   America, Inc., Shinyei Kaisha, Shinyei Technology Co., Ltd., Shinyei Capacitor Co., Ltd., and
     Shinyei Corporation of America.
28
                                                                           Admin. Motion To Reset Trial Date
     NAI-1510509916
                                                     -1-                    Master File No. 17-md-02801-JD
       Case 3:17-md-02801-JD Document 1039 Filed 12/17/19 Page 3 of 8



 1   pretrial filings completion date of January 20, 2020. (Id. at ¶ 6, ECF No. 1037.)
 2           Defendants respectfully request that the Court vacate the March 2, 2020 trial date and set
 3   trial for July 20 or 27, 2020, consistent with the Court’s previous Order and the previous
 4   agreement of the parties, for three reasons. First, while Defendants were prepared to begin trial in
 5   February 2020, Defendants’ counsel altered their calendars and schedules in other matters in
 6   order to be available for a July 2020 trial, which DPPs requested, and certain Defendants’ counsel
 7   now have unavoidable conflicts with a March 2, 2020 trial date. (Enson Decl. at ¶ 7.)
 8   Specifically, counsel for multiple Defendants now have trials in other matters set for February
 9   through May 2020, some of which were scheduled based on a presumed June or July 2020 trial
10   date in this matter. (Id.) In addition, counsel for multiple Defendants committed themselves to
11   handling significant work in other matters, short of trial, between now and June or July 2020
12   based on the Court’s Order vacating the original trial date. (Id.) To be clear, these conflicts will
13   not allow certain Defendants’ counsel to fully participate in a trial in this matter as has been
14   envisioned for years.
15           Second, it is unclear – and Defendants have not had sufficient time to determine – whether
16   all percipient witnesses, some of whom will require visas to travel to the United States, and all
17   expert witnesses are available for a trial beginning on March 2, 2020. (Id. at ¶ 8.) In addition,
18   multiple percipient and expert witnesses changed plans and schedules in order to be able to
19   appear at trial in July 2020, as the parties previously agreed. (Id.)
20           Third, it will be extremely difficult for the parties to complete all pretrial work, let alone
21   all pretrial filings, based on a March 2 trial date. For example, with a March 2 start date, “[l]ead
22   trial counsel must meet and confer about the preparation of the joint pretrial materials” by this
23   Friday, December 20, but the parties are not in a position to have a meaningful meet and confer at
24   this time because they have not had any preliminary discussions about these topics. (See
25   Standing Order for Civil Jury Trials Before Judge James Donato at ¶ 1.) Likewise, motions in
26   limine must be served by the parties on January 6, 2020, just three weeks from now, which is a
27   tight timeframe for the parties to complete the motions and then meet and confer regarding
28   whether they can avoid filing those motions, particularly with the intervening holidays. And
                                                                             Admin. Motion To Reset Trial Date
     NAI-1510509916
                                                      -2-                     Master File No. 17-md-02801-JD
       Case 3:17-md-02801-JD Document 1039 Filed 12/17/19 Page 4 of 8



 1   while multiple other pretrial filings – such as exhibit lists, witness lists and proposed jury
 2   instructions and a verdict form – are due on January 20, 2020 (ECF No. 1037), they must be
 3   prepared, exchanged and negotiated by the parties far in advance of that date so that these
 4   materials can be merged and synthesized in order to benefit the Court and the parties. Moreover,
 5   many of these pretrial filings will require client input and approval, which will be difficult to
 6   obtain in any meaningful measure given the intervening holidays. Finally, based on a presumed
 7   June or July 2020 trial date, Defendants rescheduled critical, joint pretrial work for early 2020,
 8   which simply cannot be completed with a March 2, 2020 trial date. (Enson Decl. at ¶ 9.)
 9           Thus, Defendants respectfully request that the Court vacate the March 2, 2020 trial date
10   and reset trial for either July 20 or 27, 2020. Resetting trial for July is consistent with the parties’
11   previous agreement and current availability, will allow Defendants’ counsel to honor the
12   commitments they made to other clients in other matters, will permit Defendants to utilize the
13   counsel they have selected to try this case, will make certain that all percipient and expert
14   witnesses are available to testify at trial, and will ensure that all pretrial filings and work are
15   complete with sufficient time to make them meaningful for the Court, the parties and the jury.
16   Dated: December 17, 2019                           RESPECTFULLY SUBMITTED
17                                                      JONES DAY
18

19                                                      By: /s/ Eric P. Enson
                                                             Eric P. Enson
20
                                                        Attorneys for Defendants
21                                                      HOLY STONE ENTERPRISE CO., LTD.,
                                                        MILESTONE GLOBAL TECHNOLOGY,
22                                                      INC. (D/B/A HOLYSTONE
                                                        INTERNATIONAL), VISHAY POLYTECH
23                                                      CO., LTD
24

25

26

27

28
                                                                            Admin. Motion To Reset Trial Date
     NAI-1510509916
                                                      -3-                    Master File No. 17-md-02801-JD
       Case 3:17-md-02801-JD Document 1039 Filed 12/17/19 Page 5 of 8



 1                                        PAUL, WEISS, RIFKIND, WHARTON &
                                          GARRISON LLP
 2

 3                                        By: /s/ Charles F. Rule_______________

 4                                        PAUL, WEISS, RIFKIND, WHARTON &
                                          GARRISON LLP
 5                                        Charles F. Rule (admitted pro hac vice)
                                          Joseph J. Bial (admitted pro hac vice)
 6                                        Eric R. Sega (admitted pro hac vice)
 7                                        2001 K Street, NW
                                          Washington, DC 20006
 8                                        Telephone: (202) 223-7300
                                          Facsimile: (202) 223-7420
 9                                        rrule@paulweiss.com
                                          jbial@paulweiss.com
10
                                          esega@paulweiss.com
11
                                          PAUL, WEISS, RIFKIND, WHARTON &
12                                        GARRISON LLP
                                          Farrah R. Berse (admitted pro hac vice)
13                                        Johan E. Tatoy (admitted pro hac vice)
                                          1285 Avenue of the Americas
14
                                          New York, NY 10019
15                                        Telephone: (212) 373-3000
                                          Facsimile: (212) 757-3990
16                                        fberse@paulweiss.com
                                          jtatoy@paulweiss.com
17
                                          KAUFHOLD GASKIN LLP
18
                                          Steven Kaufhold (SBN 157195)
19                                        388 Market Street, Suite 1300
                                          San Francisco, CA 94111
20                                        Telephone: (415) 445-4621
                                          Facsimile: (415) 874-1071
21                                        skaufhold@kaufholdgaskin.com
22
                                          Counsel for Defendants
23                                        Nippon Chemi-Con, Corp. and
                                          United Chemi-Con, Inc.
24

25

26

27

28
                                                          Admin. Motion To Reset Trial Date
     NAI-1510509916
                                         -4-               Master File No. 17-md-02801-JD
       Case 3:17-md-02801-JD Document 1039 Filed 12/17/19 Page 6 of 8



 1                                        MORRISON & FOERSTER LLP
 2                                        By: /s/ Bonnie Lau_______________________
 3
                                          MORRISON & FOERSTER LLP
 4
                                          Bonnie Lau
 5                                        425 Market Street
                                          San Francisco, CA 94105-2482
 6                                        Telephone: (415) 268-7000
 7                                        Facsimile: (415) 268-7522
                                          blau@mofo.com
 8
                                          Counsel for Defendant Matsuo Electric Co.,
 9                                        Ltd.
10
                                          MINTZ LEVIN COHN FERRIS GLOVSKY
11                                        AND POPEO P.C.

12                                        By: /s/ Bruce D. Sokler____________________

13                                        MINTZ LEVIN COHN FERRIS GLOVSKY
                                          AND POPEO P.C.
14

15                                        Bruce D. Sokler (admitted pro hac vice)
                                          Robert G. Kidwell (admitted pro hac vice)
16                                        bdsokler@mintz.com
                                          rgkidwell@mintz.com
17                                        MINTZ LEVIN COHN FERRIS GLOVSKY
                                          AND POPEO P.C.
18
                                          701 Pennsylvania Avenue NW, Suite 900
19                                        Washington, DC 20004
                                          Telephone: (202) 434-7300
20                                        Facsimile: (202) 434-7400
21                                        Evan S. Nadel (SBN 213230)
22                                        enadel@mintz.com
                                          MINTZ LEVIN COHN FERRIS GLOVSKY
23                                        AND POPEO P.C.
                                          44 Montgomery Street, 36th Floor
24                                        San Francisco, CA 94104
                                          Telephone: 415-432-6000
25                                        Facsimile: 415-432-6001
26
                                          Counsel for Defendant
27                                        AVX CORPORATION

28
                                                           Admin. Motion To Reset Trial Date
     NAI-1510509916
                                         -5-                Master File No. 17-md-02801-JD
       Case 3:17-md-02801-JD Document 1039 Filed 12/17/19 Page 7 of 8



 1                                        BONA LAW PC
 2                                        By: /s/ Jarod M. Bona_____________________
 3                                        BONA LAW PC
                                          Jarod M. Bona
 4                                        Aaron R. Gott
                                          4275 Executive Square, Suite 200
 5                                        La Jolla, CA 92037
                                          Telephone: (858) 964-4589
 6                                        Facsimile: (858) 964-2301
 7                                        jarod.bona@bonalawpc.com
                                          aaron.gott@bonalawpc.com
 8
                                          Counsel for Defendants
 9                                        Taitsu Corporation and
                                          Taitsu America, Inc.
10

11                                        DENTONS US LLP

12                                        By: /s/ Gaspare J. Bono___________________
                                          DENTONS US LLP
13                                        Gaspare J. Bono
                                          Claire M. Maddox
14
                                          Leslie A. Barry
15                                        1900 K Street, NW
                                          Washington, DC 20006
16                                        Telephone: (202) 496-7500
                                          gap.bono@dentons.com
17                                        claire.maddox@dentons.com
                                          leslie.barry@dentons.com
18

19                                        Andrew S. Azarmi
                                          DENTONS US LLP
20                                        One Market Plaza, Spear Tower, 24th Floor
                                          San Francisco, California 94105
21                                        Telephone: (415) 356-4631
22                                        andrew.azarmi@dentons.com

23                                        Counsel for Defendants Shinyei Kaisha,
                                          Shinyei Technology Co., Ltd.,
24                                        Shinyei Capacitor Co., Ltd., and
                                          Shinyei Corporation of America
25

26

27

28
                                                           Admin. Motion To Reset Trial Date
     NAI-1510509916
                                         -6-                Master File No. 17-md-02801-JD
       Case 3:17-md-02801-JD Document 1039 Filed 12/17/19 Page 8 of 8



 1                                        CERTIFICATE OF SERVICE
 2           I, Eric P. Enson, declare:
 3           I am a citizen of the United States and employed in Los Angeles County, California. I am
 4   over the age of eighteen years and not a party to the within-entitled action. My business address
 5   is 555 South Flower Street, Fiftieth Floor, Los Angeles, California 90071-2300. On
 6   December 17, 2019, I served a copy of: DEFENDANTS’ ADMINISTRATIVE MOTION TO
 7   RESET TRIAL DATE by electronic transmission.
 8           I am familiar with the United States District Court, Northern District Of California San
 9   Francisco Division’s practice for collecting and processing electronic filings. Under that practice,
10   documents are electronically filed with the court. The court’s CM/ECF system will generate a
11   Notice of Electronic Filing (NEF) to the filing party, the assigned judge, and any registered users
12   in the case. The NEF will constitute service of the document. Registration as a CM/ECF user
13   constitutes consent to electronic service through the court’s transmission facilities.
14

15           Executed on December 17, 2019, at Los Angeles
16

17                                                                  /s/ Eric P. Enson
                                                                      Eric P. Enson
18

19

20

21

22

23

24

25

26

27

28

     NAI-1510509916
                                                     -7-
